213 F.2d 543
Frederick J. MACKv.UNITED STATES of America.
No. 4677.
United States Court of Appeals, Tenth Circuit.
Feb. 4, 1954.

Appeal from the United States District Court for the District of Colorado.
Neil Horan and Fred L. Schwartz, Denver, Colo., for appellant.
Charles S. Vigil, U.S. Atty., Denver, Colo., and Joseph F. Nigro, Asst. U.S. Atty., Trinidad, Colo., for appellee.
Before PHILLIPS, Chief Judge, and RICE, District Judge.
PER CURIAM.


1
Judgment of district court affirmed without opinion, on authority of Underwood v. United States of America, 10 Cir., 207 F.2d 862, pursuant to stipulation.